Citation Nr: 0828797	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-25 661	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 until 
November 1945, and died on January [redacted], 2005.  Appellant is 
the veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which denied Appellant entitlement to the 
veteran's accrued benefits.

Payment for the veteran's burial expenses was made pursuant 
to an April 2005 Rating Decision.



FINDINGS OF FACT

1.  Service connection for non-small cell lung cancer 
evaluated as 100 percent disabling was granted in a December 
2004 rating decision, effective December 10, 2004.

2.  The veteran was eligible to receive his awarded 
compensation payments beginning January 1, 2005.

3.  The veteran died on January [redacted], 2005.

4.  The January 2005 payment, the only payment issued to the 
veteran, was returned to the RO following his death.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. §§ 5110, 5111, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.31, 3.400, 3.401, 3.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA's duties to notify and to assist are not applicable where 
the pertinent facts are not in dispute, the law is 
dispositive, and there is no additional information or 
evidence that could be obtained to substantiate the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Manning v. Principi, 16 Vet. App. 534 (2002); Barger 
v. Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As discussed below, entitlement to accrued benefits is 
determined by the evidence in the claims file at the time of 
the veteran's death.  Hence, the appellant could not 
substantiate the claim with evidence submitted after the 
veteran's death and VCAA notice or assistance could not aid 
in substantiating the claim.

Compensation and pension payments shall commence on the first 
day of the calendar month immediately succeeding the month in 
which the award became effective. 38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.

The operating statute 38 U.S.C.A. § 5121(a) reads, in 
relevant part, as follows:

Except as provided in sections 3329 and 3330 of title 
31, periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death (hereinafter in 
this section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid, upon the 
death of such individual be paid as follows:

(1) Upon the death of a person receiving an apportioned 
share of benefits payable to a veteran, all or any part 
of such benefits to the veteran or to any other 
dependent or dependents of the veteran, as may be 
determined by the Secretary.

        (2) Upon the death of a veteran to the living person 
first listed as follows:
        
		(A) His or her spouse;

		(B) His or her children (in equal shares);

(C) His or her dependent parents (in equal shares) 
or to the surviving parent.

(3) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(4) Upon the death of a child, benefits to which the 
child was entitled will be paid to the surviving 
children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.

(5) In all other cases, only so much of an accrued 
benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial.
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2008); Bonny v. 
Principi, 16 Vet. App. 504 (2002).

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled. 38 C.F.R. § 3.1003. The amount represented by the 
returned check, less any payment for the month in which the 
payee died, shall be payable to the living person or persons 
in the order of precedence set forth for accrued benefits 
except that the total amount payable shall not include any 
payment for the month in which the payee died. 38 C.F.R. § 
3.1003(a). 

Analysis

Appellant contends that, as the veteran's sole surviving 
beneficiary, she is entitled to the veteran's January 2005 
disability payment

As a preliminary matter, it is unclear whether the appellant 
could be considered the child of the veteran for purposes of 
VA benefits.  A child is defined as an unmarried person, 
under the age of 18 (22 if in college), or who is unmarried 
and became permanently incapable of self support prior to the 
age of 18.  38 U.S.C.A. § 101(4)(a) (West 2002).  In his 
claim for benefits, the veteran identified the appellant as 
his daughter, but indicated that he had no dependent 
children.  The evidence also indicates that the appellant has 
been married.  In any event, because the record shows that 
there were no benefits due and unpaid, the claim is being 
denied without reaching the question of whether the appellant 
meets the definition of a "child" for VA purposes.

The remaining facts of the case are not in dispute.  On 
December 23, 2004, the veteran was granted service connection 
for non-small cell lung cancer, evaluated as 100 percent 
disabling.  This award was made effective from December 10, 
2004.  Unfortunately, the veteran died on January [redacted], 2005.  
One disability check, representing the January 2005 payment, 
was forwarded to the veteran.  This unnegotiated check was 
returned to the VA because the veteran was deceased.

The veteran was eligible to receive compensation and pension 
payments on January 1, 2005, the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31.  He was not entitled to receive 
compensation payments for the month in which he died.  
38 C.F.R. § 3.1003(a).  Therefore, the effective date to 
discontinue the veteran's compensation benefits was December 
31, 2004.

Unfortunately, as a matter of law and regulation, the 
appellant is not eligible for any accrued benefits.  Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain 
statutory language is applied unless it creates absurd 
results).  The Board is specifically prohibited from granting 
benefits that are not authorized by law.  See 38 U.S.C.A. § 
7104(c) (West 2002); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994). 


ORDER

Entitlement to accrued benefits is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


